DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Jamieson on August 2, 2022.

The application has been amended as follows: 

Claim 1, Line 14: before the word “inclined” at the beginning of the Line, the word -- only -- has been inserted.

Allowable Subject Matter
Claims 1-6, 9-11, 13-15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ztizlaff et al (US Pub. No. 2010/0278599 A1), discloses a cutting insert having a land surface and a rake surface.  The land surface has a varying width as claimed, wide in the corner, then narrow and then wider again (Fig. 8).  The rake surface includes a fifth region (Fig. 11) with an inclination angle that may be greater than an inclination angle of a sixth region (Fig. 10; ¶¶ 0021, 0041; clm. 37).  A fourth region is connected to the corner land surface (Figs. 8, 9).  Zitzlaff does not explicitly disclose or provide suggestion for modifying the fifth region of the rake surface, which is only inclining toward the lower surface in a direction moving away from the land surface, to be greater in width than the fourth and sixth regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722